        Case 7:18-cv-09269-PMH
Case 7-18-cv-09269-PMH          Document
                          Document       176 inFiled
                                   174 Filed    NYSD 11/04/20 Page 1 ofPage
                                                       on 11/02/2020    1   1 of 1




                                 Application to strike document granted. The Clerk's Office is
                                 respectfully requested to delete Doc. 171 from the docket.

                                 SO ORDERED.

                                 _______________________
                                 Philip M. Halpern
                                 United States District Judge

                                 Dated: New York, New York
                                        November 4, 2020
